 496DECISIONSOF NATIONALLABOR RELATIONS BOARDof the organization to act as a bargaining representative 2 It is clearon this record that the Petitioner here exists at least in part for thepurpose of dealing with employers concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or conditions of work,within the meaning of Section 2 (5) of the Act. The Employer's mo-tion to vacate or reopen is therefore denied.2 SeeContinental Baking Company,99 NLRB 777, footnote 1;Goebel Brewery Com-pany,105 NLRB 698, 699. See alsoAwnnng Research InststUJte,116 NLRB 505;F. C.Russell Company,116 NLRB 1015, footnote 5;Sperry GyroscopeCo., 88 NLRB 907.Mautz Paint & Varnish Co.andInternational Chemical WorkersUnion,AFL-CIO,Petitioner.Case No. 13-CA-$027.March 1,1957DECISION AND ORDEROn July 9, 1956, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendations,of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Mautz Paint & Varnish Co.,Madison, Wisconsin, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Chemical WorkersUnion, AFL-CIO, or in any other labor organization of its employees,by discriminatorily discharging employees, or by discriminating inany other manner in regard to their hire or tenure of employment,or any term or condition of employment, because of their membershipin, leadership, or activity on behalf of any such organization.(b) Interrogating its employees concerning their activities on be-half of International Chemical Workers Union, AFL-CIO, or any1 The Petitioner's request for oral argument is hereby denied, as the record and_ briefsadequatelypresent the issues and positionsof the parties.117 NLRB No. 72. MAUTZ PAINT & VARNISH CO.497other labor organization, in a manner constituting interference, re-straint, or coercion in violation of Section 8 (a) (1).,(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist International Chemical WorkersUnion, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their awn choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3).of the Act.2.Take the following affirmative action-designed to effectuate thepolicies of the Act.(a)Offer to Theodore Pavlue _and Louis Hoxie immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice-to their -seniority and other rights and priv-ileges, and make them whole in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy"(b)Upon request, make available to the- Board and its agents forexamination and reproduction all payroll records and other datanecessary to analyze and compute back pay and reinstatement rightsrequired by this Order.(c)Post at its plant at Madison, Wisconsin, copies of the noticeattached hereto marked "Appendix."' Copies of said notice, to be-furnished by the Regional Director for- the Thirteenth Region, shall,after being duly signed by the Respondent or its representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter in conspicuous_places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent, to insurethat said notices are" not altered, defaced, or covered by any other,material. "(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from date of this Order, what steps theRespondent has taken to comply herewith.,2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "Pursuant to i Decision and Order,"the words,"Pursuant to a Decree of the United States Court of Appeals,Enforcing an' Order."APPENDIXNOTICE ToALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate The policies of the National Labor,Relations Act, as amended, we hereby notify our employees that :423784-ST-vol. 117=33 498DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in International Chemi-calWorkers Union, AFL-CIO, or in any other labor organizationof our employees, by discharging or in any other manner dis-criminating in regard to their hire or tenure of employment, orany term or condition of employment.WE WILL NOT interfere' with, restrain, or coerce our employeesin ,the exercise of the right to self-organization, to form labororganizations, to join or assist International ChemicalWorkersUnion, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer Theodore Pavlue and Louis Hoxie full and im-mediate reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges, and will make them whole for any-loss of pay incurredas a result of their discharges.All our employees are free to become, or refrain from becoming,members of the above-named Union or any other labor organization,except to the extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.MAUTZ PAINT & VARNISH CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted' for 60 days from the datehereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon chargesfiled byInternational ChemicalWorkers Union,AFL-CIO,hereincalled the Union,the General Counsel of the Board issued his complaint datedNovember 28, 1955, against Mautz Paint & Varnish Co., herein called the Re-spondent.The complaint alleged,in substance,that the Respondent engaged inunfair labor practices within the meaning of Section 8 (a) (1) and(3) of the NationalLaborRelations Act, 61 Stat. 136, by discriminatorily discharging Theodore Pavlueand Louis Hoxie in June1955,and by various enumerated acts in the nature ofinterference,restraint,and coercion of employees in the exercise of rights guaranteedby the Act.Copies of the charges, complaint,and notice of hearingwere dulyserved upon the. Respondent.In due course the Respondent filed its answer andamended answer denying the commission of unfair labor practices.Upon due notice a hearing kas'held in Madison,Wisconsin,on January 17, 18,and 19, 1956, before the duly designated Trial Examiner.All partieswere repre-sented, were afforded full opportunity to be heard,to examine and cross-examine wit-nesses, to introduce relevant evidence,to engage in oral argument upon the record, MAUTZ PAINT & VARNISH CO.499and to-filb bt fsand proposed findings.The Respondent has filed a brief,which hasbeenduly considered.Upon the basis of the entire record in the case,after consideration of all therelevant evidence,and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THERESPONDENTlntz Paint & Varnish Co. is a Wisconsin corporation, maintaining an office andplant in Madison, Wisconsin.The Respondent is engaged in the manufacture andribution of paints, varnish, and protective coatings.During the calendar year 1954 the Respondent purchased for usein its, businessraw materials valued at more than $1,000,000, of which in excess of 80 percent wasa 'hipped to its place of business in Madison, Wisconsin, from points outside the Stateof Wisconsin.During the year 1954 the Respondent sold finished products valuedat more than $1,000,000, of which in excess of 50 percent was shipped and transportedin interstate commercefromthe Respondent's plant in Madison, Wisconsin, into andthrough States of the United States other than the State of Wisconsin.It is conceded, and it is found, that the Respondent is engaged in commerce within,the meaning of the Act.IL THELABOR ORGANIZATION INVOLVEDInternational Chemical Workers Union, AFL-CIO, is a labors Organization admit-tingttmembership employees of the Respondent.HE. THE UNFAIR LABOR PRACTICESA. Background and summaryIn late 1951 and early 1952 an unsuccessful attempt was made to form a labororganization among the Respondent's employees. In January 1955 the idea wasrevived.After some preliminary discussion among themselves, a group of interestedemployees contacted representatives of the Union for assistance, and, as a consequence,meetings were arranged and a campaign undertaken.The campaign followed a conventional pattern.Meetings were held; employeeswere solicited at their homes and at the plant, designation cards secured, handbillsdistributed, and literature mailed.A substantial number of signed designation cardswas secured, and a petition was filed with the Board for an election.The Respond-ent declining to consent to an election, a hearing upon-the Union's petition was held onMarch 7, 1955.An election was in due course directed by the Board, and held onApril 26, the Union losing.The two employees most active on behalf of the Unioncampaign were Theodore Pavlue and Louis Hoxie, the alleged discriminatees.The Respondent likewise conducted a campaign, similarly conventional, in opposi-tion to the Union.The Respondent's campaign embraced interviewing and ques-tioning of individual employees by officials of the Respondent, speeches to -groups ofemployees in the plant and at company social functions, and the distribution andmailing of literature to employees. In this campaign the Respondent is assertedto have made threats of reprisals and promises of benefit, contrary to the Act.Thisthe Respondent denies.In June 1955, the employment of the two leading union protagonists, Pavlue andHoxie, was terminatedThere is dispute as to whether the terminations constituted-discrimination because of their union activities.Indeed, there is dispute as towhether they were discharged, which the General Counsel asserts, or whether insteadthey resigned or terminated their employment voluntarily, as the Respondentasserts.The Respondent has been in business some 33 years.It has a total of around 100employees at its Madison plant, of whom approximately 40 are in the unit in which theUnion sought recognition.The testimony of officials of the Respondent, and the Company's literature issuedduring the election, suggest a strong degree of personal or paternal identification inthe relations between the Company and its personnel.Thus, Company PresidentBernard Mautz described the relationship as "a personal deal," in which there wasno need for "outsiders."Executive Vice President Henry Behnke, the Respondent'ssecond ranking officer, described it as a "close personal relationship," and the entireorganization as "a family group."Company literature issued during the campaignexpressed indignation at attacks made in union literature, saying "we will nottolerate an outsider trying to break up our friendship, which is exactly what they are 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrying to, do and which is exactly why we are fighting unionization- in the Mautz,Paint factory."It is apparent that company executives felt strongly on the subjectof unionism among the Respondent's employees, believed it to be unnecessary in theRespondent's plant, harmful to the close associations which the Respondent hadsought to cultivate with its personnel, and inimical to the best interests of both theemployees and the Respondent.The prospect of union organization was apparentlyregarded as a continuing challenge to the Respondent's forward-looking policies.Aspart of its personnel program, Plant Manager William Hallman conferred with everyemployee in the plant 3 or 4 times a year.At some time during these interviewsHallman always made it a point to ask employees whether they thought that theywould be better off with a union.Donald Ewelt's undenied and credited testimony is that when he applied for em-ployment in mid-May 1955, Hallman asked him whether he was "in favor of a union."When Ewelt replied that it made no difference to him, Hallman stated that the Re-spondent would "sooner deal with men personally instead of going through aunion."Ewelt was hired.We turn now to a discussion of other incidents in connection with the alleged unfairlabor practices.B.Dega's interrogation of Pavlue and HoxieThe first general union meeting for all employees was held about January 26. Some15 employees attended this meeting; all but 1 of them signed authorization cards.On the following day Theodore Pavlue and Louis Hoxie, most 'active of the unionproponents, signed up some 12 or 13 more employees at the plant.The union activity shortly came to the attention of management.During the weekfollowing the January 26 meeting Donald Dega, assistant secretary and credit man-ager of the Respondent, questioned employees Pavlue and Hoxie separately aboutthe union activity.Dega did this after consulting and securing the approval ofPresidentMautz.Dega's purpose was to secure information to give to ExecutiveVice-President Behnke, who was then in Texas.Dega ordinarily assumes some ofBehnke's responsibilities when Behnke is out of town.Pavlue, Hoxie, and Dega testified about these conversations.On the whole, theirtestimony is largely in agreement.The gist of Pavlue's testimony on the subjectis as follows:A . . . . he wanted to know if I signed a card.Q..What did you tell Mr. Dega when he asked you if you signed a card?A. I told him I did.Q. You said he asked you if the union promised you anything?A. Yes.Q.What did you say?A. I said no, they had not.Q.What else?A. He wanted to know in what way I thought the union could benefit myselfin my opinion.Q.What did you say to him?A. I told him it would give us security and a voice._Q. All right.Did he ask you some other questions?A. Yes, he wanted to know how the present policy could be improved, whatI did not like about them.Q.What did you say?A. I guess I told him I didn't have a voice in matters.Q.What otherquestionsdid he ask you?A. I think he asked who the organizers were.Q. Did you tell him?How did you answer that question?A. I told him I didn't know exactly who they all were.'Q.Were any names mentioned in the conversation?A. Yes, he mentioned the fact that Louis Hoxie was definitely one of theorganizers.Q. He told you this?A. Yes.Q. All right.Did he ask you any other questions that you remember?A.Well, none that I can think of, other than did I attend that meeting anddid I sign a card.'In his later testimony Pavlue admitted that he had not told Degathe truth in thisanswer. MAUTZ PAINT & VARNISH CO.501Q. He asked you that?A. Yes.Q. How did you answer that?A. Did I attend the meeting, "Yes, I did."Q. You told him you attended the meeting?A. Yes.Dega told Pavlue that he was free to answer the questions,'and he made no threatsor promises.Hoxie's testimony as to his interview by Dega is substantially as follows:Q....Tell me what he said and what you said?A.Well,he asked me if I was at the union meeting. I said "yes."Q. Yes?A. He asked me where it had been held. I told him in the Labor Temple.He asked who was there,and I think I told him he knew as well as I did whowas there.I was about the last one he was talking to.He asked me if I signeda card; I said yes, and he asked me if the union promised me anything.Q. Goon.A. I said no.He asked me what I thought the union should[sic]do forme that the company could not, and I said they could give me job security andpossibly better wages.He asked me if I wasthe leaderof the movement, I told him,"You knowI am, as well as I do."He also toldme that I was the highest paid order picker at the plant, andhe asked me if I did not get periodic raises during the time I had been there;and I told him I had, but not for the last two years that I had been workingthere.I said if the union was there, I didn't think I would have to wait twoyears to get a raise.Let's see-he asked me if I felt the union would get in or not, and I said Ididn't think the people would go against their own interest.Thatis as near asI can remember.Dega did not tell Hoxie that he should discontinue his union activities,and "hemade no promisesor threats.Hoxie expressed the conviction that he would bedischarged if the Union failed to getin.The record does not indicate any response byDega.Dega wrote down the answers given him by Pavlue and Hoxie,who.checkedthem, Pavlue making one minor correction.As a witness Dega testified that these interviews were "informal,"or "general""discussions";he deniedthat he hada "questionnaire"or a "formal list" of questions.However it be characterized, it,is evident that Dega was seeking information aboutthe union activities and sympathies of employees.Though he may not have drawnup a "formal"listof questions,Dega had "noted certain subject matters" for dis-cussion with Pavlue and Hoxie.As his testimony indicates,his exploration of thesesubject matters took the form of inquiries.After careful evaluation of the respective accounts of these conversations, I donot find in Dega's testimony any substantial contradiction of the testimony of Pavlueand Hoxie.A document identified as Dega's notes of the Pavlue interview appearsto corroborate Pavlue's version.Dega's notes of the Hoxie interview are not inevidence.Based upon my observation of them as witnesses,and upon considerationof the record evidence as to these conversations,I credit the testimony of Pavlue andHoxie.C. The cottage partiesThe Respondent leases from the Mautz estate a cottage on Lake Mendota atMadison.For some years the Respondent has there held so-called"cottage parties"monthly in clement seasons.Employees and company officials attend these func-tions.Attendance is voluntary.The purpose of the get-togethers is to provide amore personal contact between employees and management outside of workinghours, and to invite suggestions for the improvement of employee relations, produc-tion,and working conditions.Such meetings were held in February,March, andApril,1955.Food and refreshments were provided,as was usual, by the Respond-ent, though apparently on a somewhat more elaborate scale than ordinarily.Ateach of these meetings the principal subject of discussion,stimulated by questionsfrom employees,was the union organizing campaign.At one such meeting Vice-President Behnke had copies of union contracts withpaint plants in other cities and some local plants.He comparedthese with theRespondent's wage scales and other benefits provided employees by the Respondent. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDBehnke specifically referred to the Respondent's pension plan.Employee Pavlue'stestimony, denied by Behnke, is that Behnke stated that there would be no guaranteeof a pension plan under a union, or of the Respondent's vacation and picnic andcottage party policies, statements which Pavlue regarded as threats. I think itlikely that Pavlue's recollection is correct with respect to these matters.The wholetenor of the Respondent'sarguments to employees throughout the campaign wasthat its benefits were more generous than anything they could attain through theUnion.Literature distributed by the Respondent and signed by Behnke and othercompany officials (indeed Behnke's very speech of April 22) after enumerating thevarious benefits which employees enjoyed, argued that the Company could onlymaintain .that record by "working with you [employees] rather than withstrangers"(the Union).These arguments appear to me to be substantially the equivalent ofthe assertions which Behnke denies. I credit Pavlue's testimony.The April cottage party was held on Friday, April 22, 4 days before the election.On the day before the party the Respondent issued literature reiterating its "record"and urging attendance at the party.At this meeting Vice-President Behnke read aspeech urging the employees to vote against the Union.Though he did not callthem by name, Behnke expressed puzzlement as to why employees Pavlue andHoxie should have been "interested in working to get the Union into our plant."He said:It has seemed to me that there are but very, very, few people who have beeninterested in working to get the Union into our plant. I have searched my soulfor the reasons why.Two people [Pavlue and Hoxie] who are most activehave perhaps been given more opportunities than might otherwise have beenavailable in another plant.They have been transferred when requested, theyhave been steadily increased in pay, and I doubt very much whether they couldexchange their present compensation for another job with their training andexperience anywhere else in the- city of Madison.The only thing 'that I canfind is that it is a lack of confidence, a lack of faith; it is a lack of confidence inthemselves and a lack of faith in the Company.Behnke further stated that under a union the Company could no longer treatemployees as "individuals"; said that there would be no wage increases under a unionexcept after "discussion" and final consummation of a contract, and then only for theterm of the contract: "There would be no opportunity to discuss any increases inthe interim."He adverted to the fact that the Union could only ask the Companyfor employee benefits and if the Company did not grant them presumably the Union'sonly recourse would be to strike.At this time of the year, he said, the Respondenttraditionally surveyed and raised wages but could not "talk about" it now, becausethe union campaign prevented it.The speech concluded with a reiteration of themany benefits which the employees enjoyed at the hands of the Respondent, andclosed with a plea for a vote against the Union as being in the employees' bestinterests.In sum, the speech was typical campaign literature-matched on the union sideby contrary propaganda-containing the usual appeals to loyalties and to employees'self-interest, summing up the employer's contributions to their well-being, invidiouscomparisons with the union standards,carefully vague suggestions of personal andfinancial unhappiness if the Union were voted in, and suggestions-some not at allvague-of additional emoluments ready for presentation to employees when it couldbe done' "legally," that is, when the Union was not there.D. Hallman's statements to Pavlue and SmithWilliam Hallman is the Respondent's plant manager. In the weeks before theelection,Hallman spoke to employee Pavlue a number of times about the Union.On some of these occasions Hallman inquired in a jocular vein-though not alwaysrecognized as such by Pavlue-how Pavlue's "organizing was coming along."Onother occasions, however, Hallman spoke more seriously, sometimes in the presenceof Raphael Smith, under whose direction and supervision Pavlue worked in thevarnish department.Thus, in the course of a number of conversations in the weeks prior to the election,Hallman made the following statements to Pavlue: He thought that Pavlue wasbeing misled, and if Pavlue was "not satisfied with the company policies" he should"find [himself] another job"; he thought that Pavlue would be "happier someplaceelse," and inquired why Pavlue did not quit.Pavlue replied that jobs were "hardto find," whereupon Hallman said that he would "find the job for [Pavlue] if[Pavlue]would leave."On several occasions Hallman told Pavlue that he "felt MAUTZ PAINT &VARNISHCO.503sorry far" Pavlue, and Pavlue's wife and two children.Pavlue asked whatHallmanmeant by that remark, but Hallman did not elaborate.Hallman-testified as a witness for the Respondent, but did not deny Pavlue's testi-mony as to these occurrences. I credit Pavlue's accountsE. Behnke's statements to Pavlue and SmithAbout 2 weeks prior to the election, Executive Vice-President Behnke talkedto Pavlue on the apron in front of the varnish factory in the presence of RaphaelSmith, under whom Pavlue worked.Behnke suggested that Pavlue might take"inventory" of the "good" and "bad" things about his employment and unionizationand then act as his conscience dictated. Smith then asked Behnke what the attitudeof supervision would be toward employees who were organizers for the Union, orwho favored it.As to this there is no dispute.There is dispute, however, as, toBehnke's answer.Pavlue's testimony as to the incident is that Behnke replied, in substance, thatthe Respondent would "naturally" be more favorably inclinedtomenwho "wentalong withthe Company."Smith's testimony on direct examination as a witness for the General Counsel isas follows: 3A.... I asked MT. Behnke how he would feel toward us-those of theemployees, if the union came in, that did not show partiality toward the unionand" those that did show partiality?And he told me it would. only be naturalfor the company to have a better feeling toward the people who favored them,but asfaras making a promise was concerned, nothing, was said.Q. Can you remember the exact words or as close as possible the exact wordsthat Mr. Behnke used?A. I think that was the exact words.Q. Your question, as I 'understand it, was how the company would feeltoward the union and nonunion men?A. Yes, he said it was only natural for the company to feel a little differentor better towards those men that did not vote for the union or were not unionmen; that he would feel better toward them than those who were pro-unionor similar [something?] to that effect.The exact wording, I can't remember.On cross-examination by the Respondent, Smith testified:Q.Didyoubear Mr. Behnke say in your presence to Mr. Pavlue that favorswould be given to those who went along with the company?A. Not in those words.He said that it would be only normal for them tolean a little more toward those who were for the company than were for theunion.Behnke denied stating that the Company would favor employees who followed theCompany rather than the Union. His testimony was that hestated our record was the best guide to that, that we had gone through thisbefore, that all men were treated the same as all others, with reference toraises, improvements, transfers, promotions.-On the basis of this record and my observation of the witnesses, I must creditthe testimony of Smith and Pavlue.42In a memorandum of an interview with Field ExaminerMayberryoftheBoard inSeptember 1955(referred to herein as theMayberry ]Memorandum,set footnote 4,infra)Plant Manager Hallman is quoted as denying having made two statements:(1) the oneto the effect that he was sorry for Pavlue—and (2)one to the effect that since Pavluedidn't go along with company policies he would probably be happier somewhere else.As to thesecond statement,Smith's testimony seems corroborativeof Pavlue's.Ilalimansdenials to Mayberry were-not repeated in the hearing.Extrajudicial assertions of such character,unless in the nature of admissions,cannotbe, accepted as the equivalent of testimonyI assume throughout the advertency of anyany omission to support testimonially,under oath,and subject to cross-examination, anydeclaration favorable to the declarant made to Field Examiner Mayberry.'Smith testified twice, once as a witness for the General Counsel, the second time as awitness for the Respondent.' Pavlue impressed me as a witness who sought to be truthful.His testimony discloseda willingness to reveal facts favorable to the Respondent as well as those adverse to it.Smith, though a somewhat more complicated problem, as will appear in the discussion of 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Schockmel's statements to TredinnickAbout a month after the general union meeting of late January 1955, ,FrankSchockmel,the Respondent'spurchasing agent and traffic manager,spoke to em-ployee Thomas Tredinnick about the Union.This conversation took place in theretail store which the Respondent operates in-connection with the plant.Schockmel asked Tredinnick what the employees could gain by getting the Unionin.Tredinnick enumerated a number of things,whereupon Schockmel said that,the employees could lose their pensions and paid vacations if the Union came in;-that is, those benefits could be abolished.'-'-A few days or-a week later Schockmel summoned Tredinnick to his office, wherehe asked him a number of questions along the lines of the conversation in the store.During this discussion Schockmel gave Tredinnick figures showing the cost of manu-facturing and,shipping paint, and then said that the Respondent could have its paintmade and labeled in Chicago.Schockmel also said that the Respondent was planningon building a new plant on the outskirts of Madison,but that it could be built insteadat Edgerton;a-small town south of Madison.-.Schockmel did not suggest that Tredinnick discontinue his union activities orpromise him anything if he did so.However,Tredinnick interpreted Schockmel'sremarks concerning the pension plan and vacations as threats to abolish them if,the Union came in.5G. President Mautzz' talk with PavlueIn the late afternoon of a day about mid'or late April,5 Raphael Smith instructed'Theodore Pavlue to go to Plant Manager Hallman's office.When Pavlue got there.he was met by Hallman and President Bernard Mautz.Mautz spent the next hour,for which Pavlue was paid; attempting to "sell" Pavlue on the Company's views ofthe union question.Pavlue's termination,infra,was at all events not a willing witness, and I conclude fromjobserving him that his affirmative testimony against the Respondent is to be credited.Behnke was a voluble witness, whom I credit with desire to be truthful,but whose testi-mony disclosed evidences of faulty observation,unreliable recollection,and a tendency-toprecipitate conclusion.For example,the Respondent's answer, signed and sworn toby Behnke on December 28, 1955, avers without qualification that"Louis Hoxie was dis-charged" by the Respondent.Later the Respondent filed an amendment to its answeraverring,In sum,that Hoxie had quit.As a witness Behnke testified that it was now hisposition that Hoxie had quit.Other factors cast doubt on the probativeness of some of his testimony.--Thus, on September'18,1955, Field Examiner Mayberry of the Board's Chicago RegionalOffice, in the presence of the Respondent's attorney,interviewed officials of the Respond-ent, among them Behnke,concerning the unfair labor charges here.Mayberry reduced the,substance-of the interviews to writing under date of September 9, and on September 14he mailed two typewritten copies'6t the memorandum to the Respondent with the requestthat the document be examined carefully and any omission,errors, or-corrections noted.This memorandum was examined by most of the Respondent's affected'officials, includingBehnke, who indicated corrections were in order.Under date of September 27, 1955,the Respondent,by its attorney,acknowledged the communication and mailed back several,pages of corrections.-Regarding-the statements, in Mayberry's memorandum attributedto Behnke,the Respondent's corrections state that(save for corrections not here mate-rial) "Mr. Behnke states that the memorandum regarding his statements is substantiallytcorrect."Louis Hoxie's termination followed a survey made by the Respondent of "pick-ling" errors made by Hoxie and other employees.In the Mayberry memorandum Behnke`declared thathehad instructed Frank Schockmel,purchasing agent and traffic manager,,tohave that survey made.Behnke's testimony,however,is that he had nothing to dowith the survey,and that in this respect the memorandum is incorrect.In the memoran-dum Behnke further stated that he told Pavlue that with a union employees "might not beas friendly and open as if all the employees were one together."As a witness,however,Behnke testified that he did not think that he had made such a statement to Pavlue.When the contrary declaration in the memorandum was shown to him a few minutes later,Behnke testified that he "may have"made the statement to Pavlue,but insisted that hehad not previously denied having done so.5 The findings as to Schockmel's statements to Tredinnick are based on the latter's cred-ited testimony.Shockmel testified as a witness for the Respondent but did not deny'Tredinnick's testimony.6 Pavlue gave the date as about mid-February.I find him mistaken as to that. MAUTZ PAINT & VARNISH CO.505Mautz' acceptedtestimony as tohow theinterviewbegan, and why, isas follows-.I asked Bill Hallman if he wouldn't be present when I talkedto Ted,becauseI wanted a witness for anything said. -Ted came up and I said, "I want Mr. Hallman to listen,because I would liketo ask questions and discuss problems withyou. Iwant you to know you donot have to stay and listen to me, and any time you want to leave,feel free,todo SO."I have beentold by,my counsel not to make threats and promises, and ifthat is agreeablewith you, I wantto figure and discuss some problems, whichinclude youractivityin the unionand your thoughts of theunion;whatit coulddoforyouand for the company.",One of the reasons I did talk to Ted wasthat I had known Tedfor manyyears, and he would look you straight in the eye and answer frankly; andtoward the end, he did not do that.-*******he was doing a good job. I thought perhaps it might help if I discussedthings with him.I didn't have any way of making him do that, I know that.President Mautz' furthertestimonyis that he had heard rumors to the effect thatPavlue was going to leave the Respondent's employ,that Pavlue"thought the Unionwould be a good thing," and from then on was going to "a union man," and thatPresident Mautz wanted to discuss why Pavlue felt that way.Pavlue's version of the conversation,some of which is disputed,isas follows.Mautz had copies of the various union contracts on the desk.He compared thewage scales in those to Pavlue's wages He explained-the Respondent's pension plan,and pointed out that Paylue would-soon,,be eligible to participate in it.PresidentMautz further said that'Pavlue-was- being misled, particularly by Hoxie, and that if"outsiders"came in there would be no guarantee of the pension plan, cottage parties,and picnics,though he did not say that they would be abolished.Mautz furthersaid that the Respondent could buy varnish as cheaply as it could manufacture it.Heobserved that the Respondent had always provided steady employment when timeswere slack but said that if theUnioncame-in and there was not enough work, em-ployees could be sent home.He further intimated that the plant could be moved, butwould not be."if there was no interference from outsiders."Mautz 'asked Pavluewho were some of the people responsible for organizing the Union,and when Pavluesaidthat he did not know who they all were,Hallman and Mautz said that they had"a pretty goodidea" who the organizers were.Mautz concluded the conversationby asking Pavlue to"think it over,"said thatPayluewas being misled,but that he feltsure that Pavlue would change his mind.Mautzfurther told Pavlue that if he had anyquestions or if Mautz could help him inany way,Pavlue should feel free to call himeither at the office or at home.- ,Both President Mautz and Plant Manager Hallman testified concerning this inter-view.PresidentMautz' testimony as to the purpose of calling in Pavlue has beenset out heretofore.He further testified that he made no promises or threats toPavlue.UltimatelyMautz denied only limited portions of Pavlue's testimony: ^Mautz denied making any statement about the Company moving from Madison; hedid not think that he discussed the closing of the plant, although the question ofwhether to buy varnish and to discontinue manufacturepf ithad been a matter of"staff"discussion for some time;Mautz did not ask'Pavlue who was responsible forthe unionactivity.Hallman's testimony is that President Mautz did not say,in Hall man's presence,that the Companywould move,or the pensionfundbe jeopardized,if the Union.Lame in.-With regardto the question as towhether Mautzasked who the union organizerswere, I think it possible that Pavlue confused this interview with the one he had with,Dega, and mistook questions as to the sources of dissatisfaction for inquiries as to theidentity ofthe union leaders.Inquiry by Mautz as to the identities does not appearto me in keeping with the character and tenorof therest of the interview,as, related,by Pavlue.On what I regard as a reasonablepossibilityof such confusion,I acceptMautz' denial in this instance.However,I finddifferently with respectto Mautz' statements concerning the pos-sibility ofthe Respondent's purchasing rather than manufacturing varnish, and theconsequent closing,of the varnish plant.It seems apparent that Pavlue could not'7Other denialsweremodified on cross-examination. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave acquired information about this possibility, except from company officials. Iconclude it more likely that in this instance Pavlue's recollection is correct. It istherefore found that Mautz made these statements.H. Postelection interferenceThe Union filed its petition on February 11. The Respondent declined to consentto an election-for what reason does not appear. In its literature, the Union accusedthe Respondent of "stalling" and suggested that the Respondent was "afraid of anelection."In its literature, the Respondent denied that it was afraid of an election.Its explanation for not consenting to an election was that it did not like "strong armtactics" and it merely wanted "to follow the orderly processes of the law."Therebeing no substantial evidence-indeed no apparent affirmative contention-to thecontrary, I assume that the Respondent's insistence upon following the formal repre-sentation procedures of hearing and direction of election was for cause, and not forthe purpose of gaining time within which to combat the Union.A hearing upon the Union's petition was held on March 7, 1955, and an electiondirected by the Board on March 30. The election was held on April 26, the Unionlosing decisively-l0 for, 27 against.Shortly after the election, the Respondent put a new employee insurance planinto effect.Factory employees were called individually to the office of PlantManager Hallman where, in the presence of Assistant Secretary Dega, the new planwas explained to them.Louis Hoxie's undenied testimony as to what occurred in hisinsurance interview, which took place about 2 weeks after the election, is as follows.After the insurance plan was explained to Hoxie,Mr. Hallman said he was slow to anger, but he was mad now. He saidthat before the election- he couldn't say anything to the employees about theunion, but now he could.He was free to speak.And he went on to say thatMr. Mautz had built up a nice business there, and he didn't want any outsiderscoming in and telling him how to run his business; and as long as he was produc-tionmanager, he was going to do' everything in his power to prevent anyonecoming in and doing that.And he told me I wasn't satisfied working there because there wasn't a union,he wanted me to go where there was a union, and I would be happy.Both Dega and Hallman'were witnesses for the Respondent, but neither gave anytestimony in contradiction of, or concerning, this interview with Hoxie. I creditHoxie's testimony as to the conversation.Conclusions as to Interference, Restraint, and CoercionThe Respondent's right to express its views on the subject of unionization is bothconstitutionally and statutorily protected.It is entitled to declare those views asvigorously as it chooses, so long as the declarations contain no threat of reprisal orpromise of benefit.And it may attempt to persuade employees by noncoercive argu-ment to its opinion. Insofar as the Respondent's expressions were devoid of threatsor promises and noncoercive, I therefore find them privileged, regardless of howstrongly they were stated, or how biased, unfair, or untruthful others might considerthem.To paraphrase a recent statement by the Fifth Court of Appeals inN. L. R. B.v. T. A. McGahey,et al., 233 F. 2d 406: "The personal views [of the Respondent]or its colorful, forceful means of expression do not ... violate the law. . . ."Nor,as the court there said, is casual, moderate interrogation as to whether employeesdesire union representation unlawful where unrelated to evidence indicating thatemployees might consider the inquiries as forecasting reprisals.But, as the courtwas careful to point out, statements coercive in themselves, because of the circum-stances of their expression, and interrogation related to evidence indicating reasonableapprehension of reprisals, are unlawful. In the instant case, certain of the conductof officials of the Respondent fall outside the pale of the law. In this category arethe following items of conduct which I find coercive, containing threats of reprisalor promises of benefits for engaging in or refraining from union activity or designa-tion.By this conduct the Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act.(1) Executive Vice-President Behnke's statements to employees Pavlue and Smithto the effect that the Company would be more favorably disposed to those emnloyeeswho opposed the Union, than to those who supported or voted for it.This wasboth a threat of reprisal for favoring the Union and a promise of benefit for oppos-ing it. MAUTZ PAINT & VARNISH CO.507(2) The statement to employee Tredinnick by Frank Schockmel, purchasingagentand traffic manager, to the effect that pensions and vacations could be abolishedif the Union came in.(3) Schockmel's statementsto Tredinnick several days later in his office, to, theeffect that the Respondent could cease manufacturing paint and buy it forresale,and suggesting that the proposed new plant could be built in Edgerton, rather thanon the outskirts of Madison.Both the above statements of Schockmel were threats of reprisal by the Respondent-if the employees designated the Union as bargaining agent.(4) President Mautz' statements to employeePavlue suggestingthe discontin-uance or moving of the varnish factory.(5) President Mautz' declaration to Pavlue to the effect that if the Unioncame in'the Respondent would no longer try to provide employment in slack times, as ithad in the past, but would lay off employees instead.(6) Plant Manager Hallman's statements to employee Pavlue inviting him to quithis employment, suggesting that Pavlue find another job, and saying that Pavluewould be happier elsewhere since he was "not satisfied with the company policies,"and stating that he was "sorry for" Pavlue's family.These remarks not only sug-gested reprisals against Pavlue because of his union advocacy, but were additionallycoercive because of their obvious assumption that such advocacy disqualified onefor satisfactory employment with the Respondent.(7) Plant Manager Hallman's similardeclarations to employee Hoxie.(8) In the context in which it occurred, Hallman's statement in the same conversa-tion with Hoxie, to the effect that President Mautz would not have outsiderstellinghim how to run his business and that as long as Hallman was productionmanagerhe would do "everything in his power" to prevent it.(9) In the above contexts, President Mautz' statements to Pavlue and Vice-'President Behnke's statements at the cottage parties to the effect that there was noguarantee of existing benefits, such as the pension plan, parties, and picnics, if theUnion came in. In the circumstances of their delivery these declarations importedmore than objective statements of fact, or mere predictions of adverse consequencesbeyond the Respondent's control. Implicit in the arguments, when considered inthe light of the other evidence, was the threat that the Respondent mightassist inproducing that result if the employees demonstrated "lack of confidence" in theRespondent by voting in the Union.And that the Respondent was prepared todiscriminateagainstunion supporters was specifically spelled out by Vice-PresidentBehnke in his conversation with Smith and Pavlue.(10) In the light of the foregoing circumstances, and against that background, theRespondent's letters to the employees of April 18 and 21, and Behnke's, speech tothe employees at the April 22 cottage party contain threats of reprisal.Thoseexhortations closed with substantially the following statement:THIS IS OUR RECORDTHIS IS WHAT WE NOW HAVE.THIS IS WHAT WE WANT TO CONTINUE.THIS IS OUR CREED!1.33 years of steady work.2.No shutdowns for even a few hours.3.No short work weeks.4.No winter layoffs.5.Wage rates equal to or better than those prevailing in the community.Weare making continuous studies and the policy ofgranting increases as soon asit is possible still prevails.6.Mautz Pension Plan secondto none.6A. Group Hospitalization Plan.7.A vacation plan equal to or better than most Unioncontracts.7A. Group Life Insurance Plan.8.No strikes.9.No dues.10.No fines.11.Noassessments.12.No Union Contract.13.No broken friendships.14.A personal interest in each and every employee.15.No picket lines.The above is our record.We want to keep it.We can only do it working withyou rather than working with strangers. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs has been seen,several of the Respondent'sofficialsmade statements to theeffect that these benefits could not be"guaranteed"if the Union came in.Thosedeclarations were not mere academic statements of legal opinion.The Respondent,was not conducting a sedate seminar on the law. It was attempting to induceemployees to forego union representation.The enumeration in its verbal state-,ments and in its literature of the benefits which it had conferred upon employees wasnot merely to demonstrate that such representation was unnecessary.There is the,rather plain assertion that the benefits cannot be had "working with strangers."Andobviously the appeal is not merely to stimulate employee gratitude.The tenor of theRespondent's enumeration and comment is such,whether designedly or not, as toconstitutewarnings to employees that the benefits might be lost if they chose a.union to represent them.I think the declaration that the benefits could only becontinued"working with you rather than working with strangers,"is plainly a threat.-There is no evidence-indeed no suggestion-that this was merely a prediction ofconsequences beyond the Respondent'scontrol.No circumstance is pointed tojustifying the conclusion that union representation would make the continuance ofsuch employment conditions impossible-or even more difficult.It is found thatthe quoted statement contained threats of reprisal.(11) In such context some, though not all, of the interrogation of employees asto their union activities was coercive.As hasbeen seen,moderate,casual inquiriesunrelated to other coercive conduct are permissible.Insofar as such inquiries in thiscase were attempts to ascertain the fact or extent of employee dissatisfaction withcompany policies, or conduct toward employees,I think them privileged,indeedunobjectionable.Most of Dega's interrogation of Pavlue and Hoxie,I find,is in thatcategory.Some of Dega'squestioning,however,went beyond the scope of legiti-mate inquiry and became coercive.Thisis so, for example,with respect to ques-tions whether Pavlue or Hoxie had signed union cards, had attended union meetings,what other employees had attended meetings,and who the union organizers or leaderswere.The case is to be distinguished from that ofBlue Flash Express,Inc.,109NLRB 591,where the employer,in asking employees whether they were unionmembers, specifically and truthfully informed the employees that he had receiveda letter from a union claiming to represent the employees and requesting the employerto recognize it as their representative,and the purpose of the employer was solely toknowhow to answer the union's letter.No such situation is present here.Nolegitimate reason is apparent or suggested as to why the Respondent should require,need,or want information as to which employees had signed union cards,attended,union meetings,or were leaders in the union activity.In the absence of other per--suasive reason, the normal inference is required,which is that the information waswanted for illegitimate purposes,such as suggested by Behnke to Smith and Pavlue.in any event,in the absence of any explanation to employees at the time of askingthe questions,such inquiries would inevitably be coercive and tend to restrain em-ployees from engaging in the inquired-about activities.It is found that Dega'squestioning of Pavlue and Hoxie on those subjects was coercive.8Similarly coercive was Plant Manager Hallman's inquiry of Donald Ewelt, ininterviewing Ewelt for employment,as to whether Ewelt was"in favor of a union."Such interrogation has no perceivable legitimate connection with suitability foremployment.Likewise Hallman's regular inquiries of employees several times ayear in the course of personnel interviews as to whether they think they would bebetter off with a union,are coercive,in the light of the evidence to the effect thatemployees who favored a union would not be favorably regarded by the Respondent.The claim that the interrogation was permissible because isolated;I think withoutevident merit.'The coercive character of the Respondent's conduct is not dissipated by allegedstatements by Behnke to the effect that the Respondent would not engage in dis-criminatory conduct.Thereis specific evidence of assertions,by Behnke and others,to the exact opposite,rendering the generalized statements-even if made-quiteneutral and, except for their value as self-serving evidence of motive,quite meaning-less.Threats or promises,express or covert,are not canceled out by such state-ments.It seems significant that none of the Respondent's campaign literature in9The Respondent contends that Dega is not a supervisor, has no "apparent" supervisoryauthority, that employees have not been led to believe that he spoke for management, andthe fact that he is an "agent" is immatei ial. I find that Dega exercises supervisory author-ity over employees in his office.He also substitutes for Vice-President Behnke whenBehnke, admittedly a supervisor, is absentHe was so acting at the time he questionedPavlue and Hoxie In addition, I find Dega to be a managerial agent with apparentauthority to speak for management on matters of employee relations. MAUTZ PAINT & VARNISH CO.509evidence contains any assurances against discrimination.And equally significantthat, if made, employees were not reassured.Thus Smith, who had been employedfor a number of years, had to ask Behnke to state the Company's policy; prior tothe election Pavlue expressed fear that if the Union lost the election he would beforced to resign; after the election, according to Smith's May 3 memorandum, Pavlueindicated apprehension of being discharged; in his interview by Dega, Hoxie toldDega that hewas here three years ago when the Union tried toget inand I saw two menfired for it.If we failthistime, I know the same thing will happen to me .9It is consequently found that by the conduct enumerated above the Respondentinterfered with, restrained, and coerced employees in the exercise of rights guaranteedin Section 7 of the Act, and thereby violated Section 8 (a) (1) of the Act.io1.The DischargesTheodore Pavlue and Louis Hoxie were the most active union leaders among the-employees, a fact known to the Respondent.Their leadership prompted Vice-President Behnke to make the following comment in his speech at the cottage partyof Friday, April 22, 4 days prior to the election.The two people Behnke referred.]to were Pavlue and Hoxie.It has seemed to me that there are but very, very few people who have beeninterested in working to get the Union into our plant. I have searched my soulfor the reasons why. Two people who are most active have perhaps been givenmore opportunities than might otherwise have been available in another plant.They have been transferred when requested, they have been steadily increasedin pay, and I doubt very much whether they could exchange their present com-pensation for another job with their training and experience anywhere else inthe city of Madison.The only thing that I can find is that it is a lack of con-fidence, a lack of faith; it is a lack of confidence in themselves and a lack offaith in the Company.In June the employment of both was terminated.The General Counsel allegesthat they were discharged because of their union activities; the Respondent's answerasserts that Pavlue "resigned of his own accord," and that "Hoxie was discharged."Subsequently the answer was amended as to Hoxie to deny that he was discharged,and alleging that he refused to accept a transfer and "terminated his employmentvoluntarily."The answer admits the refusal to reinstate Pavlue and Hoxie.1.PavluePavlue began to work for the Respondent in October 1950 in the mix room at$1.10 an hour, and was successively transferred and promoted in pay until, at thetime he was terminated, he was earning, with his incentive pay, about $2.12 perhour.For a year and a half he was a group leader on the paint mixing floor, trans-ferring from that job at his own request, in order to become assistant varnish makerunder Raphael Smith. In connection with that transfer Pavlue took a voluntarycut in wages of 3 cents per hour, which he later regained.At the time of his termi-nation he was working as assistant varnish maker under Smith.He was a satisfactoryemployee, "doing a good job," according to Mautz.He was one of a few employeesselected by Mautz to be spoken to in an effort to convert them to the Company'sview of the union question.He and Hoxie were 2 of the 3 employees interrogatedby Dega respecting the union activities.Pavlue explained the union point of viewin some of the cottage parties.As has been seen, Plant Manager Hallman suggestedto Pavlue several times that, since he was apparently not satisfied with conditions0No inference is drawn that there was any such discrimination after the 1952 election.The only point of this reference is that both during and after the 1955 campaign employeeswere apprehensive about how the Respondent would react if they favored the Union ; andif the Respondent gave any assurances they were obviously not adequate.10As to conduct of the Respondent related herein, concerning which no specific unfairlabor practice has been found, I find no violation of the law, either because privileged, orbecause otherwise not constituting unfair labor practices.For the same reasons, or be-cause I have credited the Respondent's testimony denying the occurrences, I find similarlywith respect to asserted conduct of the Respondent or its officials not specifically adverted^to herein.In the interests of brevity I have generally omitted discussion of those mat-ters on which I have found favorably to the Respondent. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the Respondent's plant,he would be"happier somewhere else," and should quit;and further said that he was sorry for Pavlue's wife and children.Vice-PresidentBehnke told Smith and Pavlue,in sum,that the Company would be more favorablydisposed toward employees who supported the Company rather than those who,favored the Union.Pavlue had worked in most departments of the plant, including the shipping depart-ment.Work in the varnish room was arduous and grimy,the temperatures highand the fumes unpleasant.Smith described it as "about the filthiest place you canwork."At about the beginning of 1955, Pavlue told William Freund, assistant toPlant Manager Hallman, that he would like to transfer to the shipping department.Freund told Pavlue that he would have to talk to Hallman about it.Pavlue and Raphael Smith,his superior,were neighbors and friends.During themonth of April, Pavlue told Smith that if the Union did not win the election, hisposition would be so uncomfortable that he would probably have to resign. Smithtold Pavlue that he would need time to break in a new man; Pavlue assured Smiththat he would give him adequate notice. Pavlue also spoke to Freund about thepossibility of his leaving if the Union lost.These statements of Pavlue were relayed to Plant Manager Hallman, who toldSmith and Freund to reduce the statements to writing.Smith and Freund thenwrote memorandums,datedApril 13and 14, respectively,stating in substance thatPavlue had said that he would quit if the Union lost the election."The electionwas held on April 26 and the Union lost.Under date of May 3 Smith wrote anothermemorandum as follows:Pavlue told me that if he was fired the first thing he would do would be to filean unfair labor practice against the Company.He said he had a good recordand it would be hard to find anything wrong with him other than his unionwork.He stated that after the dismissal he would probably be rehired and paidhis back wages.This statement was made after the election.13Shortly after the election,notices were posted in the plant to the effect that therewould be a vacancy in the varnish department, and another in the shipping depart-ment,and inviting applications from employees.Pavlue signed the notice for thejob in the shipping department, the customary method of application.The recorddoes not indicate whether there were any other applicants for that job.Shortly afterward,at the meeting with Hallman and Dega at which the newinsurance plan was explained,Pavlue told Hallman that he had signed for the ship-ping department job.Hallman said that Pavlue would have to take a wage cut.Pavlue indicated his willingness to do so.Hallman replied that he could not letPavlue know at that time.There is no indication in the evidence that anything wassaid at that meeting about Pavlue's leaving.Hallman and Schockmel then approached employee Ewelt, who had just been hired,and offered him Pavlue's job at an increase in pay, and Ewelt accepted.Hallmanthen brought Ewelt to Pavlue to train,telling Pavlue that he did not want Pavlue toquit without notice.Pavlue protested, saying that he would give notice if he quit, andthere was no reason for the action.Nevertheless, he trained Ewelt for 2 weeks.Atthe end of that time, on Wednesday, June 1, Hallman told Pavlue that he would be"all done" on Friday.Pavlue asked if that meant he was being transferred to theshinning department.Hallman responded "no," that Pavlue was "all through."Pavlue's employment was terminated as of Friday.Smith, his superior, was first toldthat Pavlue was being terminated about 15 minutes before Pavlue himself was'in-formed.Smith protested to Hallman,but to no avail.13"Hallman also testified, and Pavlue denied, that on April 13 and on later occasionsPavlue told him that he would not continue with the Respondent if the Union lost theelectionI do not credit that assertion. I am convinced that if Pavlue had made anysuch statements to Hallman the latter would have written memorandums on them, as hehad Smith and Freund doNote, too, the absence of evidence that the subject was raisedat the insurance meeting, later discussed.v Pavlue was unaware of the existence of these memorandums. Indeed, until the Re-spondent put in its defense, the General Counsel was likewise unaware of them despitean investigation of the charges which included interviews with company, officials andSmith, and an appearance on the witness stand by Smith as a witness for the GeneralCounselSmith's explanation for his failure to mention the memorandums was that hehad forgotten them.v Hallman testified that at the termination interview he told Pavlue that he could nottransfer Pavlue, that Pavlue "had been probably transferred four or five times to everydepartment in the plant.I said we could not agree to that, and further it would mean MAUTZ PAINT & VARNISH CO.511Conclusions as to Pavlue's DischargeAs has been seen, the Respondent's contention is that Pavlue "resigned of hisown accord."As the foregoing facts demonstrate, however, the termination' wasinvoluntary.Pavlue's employment relationship with the Respondent was severedby the Respondent, not by Pavlue, and against Pavlue's will, not with it.' The Re-spondentdispensed with his services without qualification.That is a discharge; nota resignation, even if it wasin genuineanticipation of his, quitting.It is consequentlyfound that Pavlue was discharged.-That he was discharged, however,isnotdispositive of the case, for there still re-mains the question whether, however the termination be characterized, it constituteda discrimination by the Respondent because of Pavlue's union activities.An employer has the unquestioned right, so far as Section '8 (a) (3) of thisstatute is concerned, to discharge an employee for any reason he chooses-indeed forno reason at all, if he wishes-so long as he does not discriminate on the basis ofunion membership or activity.So here, a genuine determination by the Respondent,for bona fide business reasons unconnected to Pavlue's union activity, that it did notwish to retain him in its employ because he had expressed an intention of resigning,would not be an unfair labor practice.The Respondent is entitled to carry on its busi-ness efficiently, and the statute is not to be construed as preventing it.However,neither may the Respondent use business considerations-indeed any considerations-as a pretext for discharging an employee because of a bias against him resultingfrom his legitimateunionconduct.Here the preponderance of the evidences estab-lishes, in my opinion, that it was Pavlue's militance on behalf of the Union that re=sulted in the termination of his employment, and not concern by the Respondent abouthis possibleresignation.Pavlue was a highly satisfactory employee until he became activein the cam-paign on the side of the Union.The Respondent's antipathy to the Union and itsunfavorable judgment of employees who supported it is evident from the vigor, thetenor, and the nature of the campaign it waged against the Union, and the characterof the appeals to employees to defeat it.The Respondent's arguments and its litera-ture leave no doubt the Respondent's strong conviction 'that employees who sup-ported the Union were without confidence in their own ability to advance, and lackedfaith in the Company.As Behnke put it in his April 22 speech: For an employee towant a union was a "reflection on the individual." It will scarcely be doubted thatdeficiencies of such character would disqualify one for advancement, or employment,with the Respondent.Specifically the Respondent included Pavlue and Hoxie amongsuch employees.They were the only two employees to be singled out for publiccomment. Implicit in Behnke's observations about them in his April 22 address is theaccusation of ingratitude in two such favored employees of lack of judgment in them;and over all the brooding mood of bafflement, of chagrin, at this lack of confidence andfaith; in sum, the impression is, of betrayal.And as the Respondent's campaign gen-erally-and the remarks of Behnke and Hallman to Smith, Pavlue, and Hoxie, spe-cifically-disclose, the Respondentin timeinevitably came to equate support of theUnion as the equivalent of disloyalty to it, a condition to be remedied,asHallmansuggested, only byquittingthe Company's employment; or, conversely, oppositionto the Union as the equivalent of loyalty to the Respondent, a condition to be laudedand rewarded.As the Respondent said of employees who had signedan antiunionpetition which was characterized by the Union as "phony": "We are proud of you re-gardless of what the Union thinks of you."In view of all these factors, and particularly the. statements made to him per-sonally by company officials, itis notat all surprising that Pavlue should have come tothe conclusion that if the Union lost the election, the Respondent would make hisposition so uncomfortable that he would have to resign.' Even before the electionHallman was inviting him to quit, on the hypothesis that Pavlue was so dissatisfiedthat he could no longer be "happy" with the Resondent-a scarcely mistakable hintas to how dubious Pavlue's future prospects were. If Pavlue began to,look for otheremployment after the election, it was a consequence ,of -his reasonable fear, caused bythe Respondent's actions, that if he remained with - the Company he would be dis-a demotion " Pavlue had taken a demotion both as to pay and status when he had trans-ferred to the varnish departmentNo reason is suggested as to why his previous transfersand service in other departments should have disqualified him for consideration for fur-ther employmentOne would normally suppose that the opposite would be trueItwillhlso be noted that shortly after Pavlue, a satisfactory employee, was being denied atransfer,Hoxie, an allegedly unsatisfactory employee, was supposedly being urged to ac-cept, and was refusing, a transfer. 512DECISIONS-OF NATIONALLABOR RELATIONS BOARDcriminated against.Under such circumstances the Respondent's claim that it wasprotecting itself against Pavlue's quitting without notice,even if true, would not be adefense.For it was the Respondent's unfair labor practices which had caused andproduced the situation:The Respondent cannot plead the consequences of its wrongas excusing it from accountability for the wrong itself..But I do not think it true that the Respondent was-protecting itself against a sum-mary leave-taking by Pavlue. I do not believe that that was its motive in discharginghim. "It is my "conclusion that Pavlue,by reason of his, union leadership,has be-come totallynon gratato the Respondent,and that his statements to Smith andFreund about leaving were seized upon as pretexts to speed his departure when heshowed no postelection inclination to bring it about expeditiously.In the first place I see no point in having Smith and Freund reduce their state-ments to writing except to provide a defense to charges of unfair labor practicesin connection with Pavlue's leaving.And there could be no necessity for such a de-fense unless the Respondent anticipated taking some affirmative action itself.Forif Pavlue quit voluntarily,his previous declarations of intention to do so were of nomateriality as far as the Respondent was concerned.Theywere of relevance onlyas the basis for terminating his employment involuntarily.In sum,if the Respondenthad in good faith accepted Pavlue's declarations as statements of intention to resign,'simply because of a disinclination to work under nonunion conditions,Ido notthink that Hallman would have directed that the memorandums be written.In the second place,Pavlue had given Smith assurances that he would not leavewithout notice.If the Respondent was dissatisfied with those assurances, or didnot regard them as adequate,no reason appears why,if acting in good faith, it didnot ask Pavlue for better ones.Unless his interest in the Union be deemed such,Pavlue had given the Respondent no cause to question his responsibility.His recordwas good,his services satisfactory;he had worked in most departments of the plant.It seems implausible to me that,unless it were anxious to getrid ofPavlue, the Re-spondent would not have at least had a definitive interview with him to clarify thesituation.The contrast between the Respondent's treatment;of Pavlue when heevinced an interest in the Union and its treatment when-he evinced the possibility ofleaving, seems to me striking and significant.When it learned of the former, hewas sought out and interviewed on the subject by Dega, and summoned to a formalinterview by President Mautz in the presence of Plant Manager'Hallman.Dega andMautz sought to learn the reasons for his presumed dissatisfaction;Mautz soughtto change his views.Other company officials displayed interest in his union atti-tudes.But when it had been heard that he had said that he was leaving the Com-pany'semployment,the only interest displayed by the Respondent was to havethe declarations reduced to writing in order that they could be used against him.These strike me as the actions of an employer seeking to get rid of an employee,not those of one in good faith seeking to protect his operations.If the Respondent had been relying on the reports as to Pavlue's statements asthe basis for its action,theMay 3 memorandum of Smith stating Pavlue's expressedapprehension of being fired was notice that his concern was not of quitting, but ofbeing discharged.His request,admittedly serious, for transfer to the shipping de-partment,where he had worked before, was additional notice that he had no-thoughtof precipitate quitting.14If, as the Respondent asserts, its only concern was that it should not be left in thelurch without an assistant'varnish maker,that problem was solved when Ewelt hadbeen trained by Pavlue.The Respondent then had several nondiscriminatory andnonburdensome courses of action: it could have retained Ewelt as Smith's assistantand transferred Pavlue to the shipping department as he wanted,or it could haveoffered him Ewelt's old job.Or it could have kept Ewelt in his old job and retainedPavlue as Smith's assistant,and thus have benefitedby hisgreater experience and hisundoubted competence.But it was not, I conclude,the operational problem whichconcerned the Respondent,but rather the need to get shed of Pavlue.Hallman'sexplanations for not transferring Pavlue to the shipping department,namely, thatitwould involve a demotion and a pay cut,which would lead to dissatisfaction, are14Dega originally testified that Pavlue's application for the shipping department wasconsidered"a joke" because Pavlue had said that he was leaving.Dega later modifiedthis statement,and conceded that at least Pavlue was serious-a conclusion borne out bythe evidenceHere, too, it seems significant,ifDega's explanation is correct,that no onesought to ascertain the precise situationHowever, Hallman's statements to Pavlue indenying the transfer do not indicate that he had any doubt about the bona fides of Pavlue"srequest.Note,too, that when Pavlue inquired about the transfer at the insurance meet-ing, the question of his leaving was apparently not even raised. MAUTZ PAINT & VARNISH CO.513not credible in the light of the fact that Pavlue had in the past taken both withoutapparent concern-on the part of the Respondent, and had nevertheless continued hisrecord of satisfactory performance.Moreover, there is a significant absence of anyreference by Hallman'at that time to the fact that such a solution would still leaveunsolved the problem which supposedly caused Pavlue's replacement in the varnishdepartment, namely, possibility of his summary quitting: If, as it now asserts, theRespondent had been motivated by that consideration, it seems to me that that wouldhave been the first comment made by Hallman. In any event the point would cer=tainly have been stated, instead of advancing other and untenable grounds.Two weeks after Pavlue was discharged, Hoxie, the other outstanding union leader,was discharged on a pretext because of his union activities, as is hereinafter found.Upon the basis of the whole record and the foregoing considerations, I find thatthe Respondent discharged, and thereafter refused to reinstate, Theodore Pavluebecause of his support of and activities on behalf of the Charging Union. It isfurther found, that the Respondent thereby interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act, and dis-couraged membership in a labor organization by discrimination in the terms, tenure,and conditions of employment of Pavlue.2.HoxieLouis Hoxie was hired by the Respondent on August 28, 1950,and remained inits employ untilFriday,June17, 1955,when his services were permanently termi-nated.This was exactly 2 weeks after Pavlue had been discharged.The GeneralCounsel asserts that Hoxie was discharged; the Respondent contends that he quit.Hoxie started as a helper on a truck at 90 cents per hour.He worked at that jobfor about a year and a half, getting wage increases to $1.30 an hour.He thenmoved into the shipping department where, except for a brief period of service in theretail store,he remained until his termination.At the time of the termination Hoxiewas employed as an order picker,at a basepayof $1.48 an hour, plus incentive.Hoxie was the fastest worker in the group; he picked more orders and produced morework,and because he did so, he was the highest paid nonsupervisory employee inthe department,altho his base pay was the same as that of other pickers.An order picker assembles orders for shipment.The goods are stored in bins oron shelves.They-are put there by employees known as packers. It is the duty ofthe packers to put each type of merchandise in its proper place, with the oldest stock(identified by code numbers)to the front.The pickers assemble the orders fromthis stock.The pickers, of whom there were apparently four in June 1955, take the ordersheets from a peg board in the shipping department and collect the items neededto fill the order,place them on a skid,and return the order to the shipping depart-ment.It is then the responsibility of the checker,an employee named Tom Larson,to check the items on the skid against the written order,to see that they conform.The goods and the written order then go to packers,who make up a packing slipshowing the number of pieces in the order.From that packing slip a bill of ladingis drawn and the goods ultimately shipped.It is thus seen that as to thekindof items in the shipment both the picker and thechecker must err before the order can go out incorrectly, and as to thenumberofitems there must be errors by the picker, the checker, and the packer.Nevertheless errors in picking do occur and are not discovered until the customercomplains;and this has been so for years.Rarely does a day go by without sucherrors.The pickers have been spoken to individually and in groups many timesand urged to be careful in picking,to be good housekeepers(that is, to keep stockin its proper place)and not to"milk" stock(that is, not to leave it disarranged inorder to achieve speed).Pickers work on an incentive system based solely on volumeof production.No deduction is made for errors.However,proper procedure callsfor Larson,the checker,to require a picker to correct his own errors, though Larsonmay do it himself.Hence,if the system is properly operated by the checker,carelessspeed would seem to reduce a picker's earnings rather than augmentthem.Theonly feature of the job which would not be automatically policed by a requirementfor a self-correction of errors would appear to be the matter of milking stock.This condition of affairs has existed in the shipping department for many years.Frank Schockmel,purchasing agent and traffic manager,and head of the depart-ment since 1952, testified that the condition existed when he took over;in fact,Schockmel testified, "that was the reason I was assigned to that department."Thereis no evidence that up to June 1955 the condition was considered sufficiently seriousto warrant disciplining anyone,or instituting a survey or record of individual errors.423784-57-vol. 117-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor, apparently, was any one employee considered more delinquent than any other,or any picker singled out for cautioning more than any other.Nor had any em-ployee ever been discharged or transferred from the department or warned of thepossibility of such action because of picking errors. In sum, although the regularityof occurrence of individual error, and the identity of the picker responsible therefor,were ascertainableat all times,the performance of the pickers, both singly andcollectively, was apparently not considered deficient enough to warrant anything morethan mild caution-and this seemingly uniformily distributed among all of them.After the election, however, the situation changed.Although there is no testimonyto the effect that customer complaints or errors increased over what they had beenbefore,Department Head Schockmel decided, according to his testimony becauseof customer complaints, "to intensify our efforts to correct errors."To that endSohockmel directed Checker Larson to keep a written record of picking errors untilfurther notice.There is no indication in the testimony of Schockmel that the numberof customer complaints or picking errors had increased over what they had beenbefore.Schockmel's further testimony is that the survey lasted some 6 to 8 days, and wascompleted on June 17, and that after its completion he individually interviewed thepickers about their record of errors disclosed by the survey.On Friday, June 17, Hoxie was called to Plant Manager Hallman's office wherehe was interviewed by Schockmel in the presence of Hallman.All three of theparticipants testified about this interview.Although there are some variances intheir testimony, there seems to be no actual dispute among the three as to whatoccurred.The variances appear to be mainly the result of omission from, or theshifting of order or emphasis in, the narrative of the witnesses. I find that the fol-lowing occurred.Schockmel had a sheet of paper before him, which he told Hoxie listed Hoxie'spicking errors.He told Hoxie that Larson had kept a check of such errors forseveral days.Schockmel further said that this was not quality work, suggested thatHoxie had been milking the stock, which accounted for his high production, and saidthat he did not think that Hoxie was qualified to work any longer in the department.Schockmel then asked Hoxie whether he would consider going into the varnishdepartment.Hoxie replied that he would. Schockmel then said that Hoxie shouldconsider the matter over the weekend.At that point, however, Plant ManagerHallman said that he had no openings in the varnish department. There was somefurther conversation, in the course of which Hoxie said that he was not quitting,that he would have to be fired.Hallman or Schockmel replied that he was notbeing fired, they just had no more work for him.Hoxie said that he would not getdown on his knees and beg for a job, perhaps asked for his check, and the interviewterminated.Hoxie left the plant.The Respondent has never offered him anotherjob or reinstatement to his old one.Conclusions as to Hoxie's DischargeAs has been seen, Hoxie was a union leader.Along with Pavlue, he was selectedby Assistant Secretary Dega to be questioned about the nature of and the reasons forthe union activity in the plant. In interrogating Pavlue, Dega mentioned that Hoxiewas one of the organizers.Hoxie was 1 of the 2 employees referred to by Behnkein his April 22 cottage speech as unaccountably "most active" in behalf of theUnion-the other person being Pavlue.In the meeting with Hallman and Dega after the election, at which the new insur,ante plan was explained to Hoxie, Plant Manager' Hallman said that he was "slowto anger," but "mad now," and further said, in sum, that now that the election wasover he was "free to speak."Hallman then told Hoxie that President Mautz had"built up a nice business" and "didn't want any outsiders coming in and telling himhow to run his business"; and that as long as Hallman was "production manager"he was "going to do everything in his power to prevent it."Hallman further toldHoxie that Hoxie was not satisfied at the Respondent's because there was no union,and he suggested that Hoxie "go where there was a union," where Hoxie would be"happy."Ithas been previously noted that when he was being interrogated by Dega con-cerning the union activities Hoxie expressed the conviction that if the Union failedto get into the plant he would be discharged.As has been seen, the Respondent's answer admitted the allegation of the com-plaint-indeed specifically averred-that Hoxie was discharged.Thereafter, however,'n amended answer was filed denying that Hoxie was discharged and alleging thathe refused to accept a proffered transfer and terminated his employment voluntarily. MAUTZ PAINT&VARNISH CO.515As the foregoing facts disclose, however-and Plant Manager Hallman later ad-mitted-the assertion that Hoxie refused a transfer is incorrect.The evidence like-wise refutes the allegation that Hoxie left voluntarily.It is apparent from the factsthat,however euphemistically the situation might have been put, Hoxie was un-mistakably informed by Hallman and Schockmel that the Respondent had no furtheremployment for him.It is likewise clear that the termination was not withHoxie's consent or acquiescence.It is thus idle to argue that he left voluntarily.I find that he was discharged,and further,that the action was in reprisal for hisunion activities.These activities and the comment and hostility they aroused on the part of theRespondent have been detailed above.The entire set of circumstances surroundingthe discharge are consistent only with the conclusion that, as in the case of TheodorePavlue, the Respondent sought to rid itself of the sole remaining employees whoseunion leadership had evoked its particular attention and adverse comment.In the first place, there is no adequate nondiscriminatory explanation apparentor suggested as to why, at this particular time, the Respondent should suddenlydisplay increased concern over picking errors.There is no evidence that there wasany change either in the number of errors or in the number of customer complaints.In the second place, it could have been predicted with reasonable certainty that acheck would show that Hoxie was probably,as Schockmel put it,"leading the field"in the number of picking errors.This was because Hoxie was the leading producerin the department.Since he picked more, the incidence of error could normally beexpected to be higher.Hence the institution of the survey is itself suspect as adevice for "getting"Hoxie.But even if the survey was instituted in good faith,the conclusion must nevertheless be drawn that the Respondent used the results as apretext for getting rid of Hoxie.Itmust be noted at the outset that the evidence of Hoxie's asserted errors is notthemost probative.Larson,the checker,supposedlymade the record.Larson,however, was not called as a witness by the Respondent.Instead,Traffic ManagerSchockmel testified as to the results shown by the survey.According to Schockmel,Larson turned over his original records of the check to Schockmel.The latter thenused them as the basis for the interviews with the pickers.Following that action,Sohockmel's testimony continues,the originals were sent by him to a typist to becopied.Schockmel thereafter received back typewritten material purporting to becopies of the original material.Schockmel did not check the copies against theoriginals.The originals were not produced,and the typist did not testify.Overobjection by the General Counsel,the typewritten material was admitted into evi-dence as having been made in the ordinary course of business.It is apparent that the typewritten record is susceptible of substantial error, bothby Larson in his observation and recording,and by the typist in copying.Thepossibility of error was pointed out at the time the documents were admitted inevidence.While the accuracy of the copies is not denied,it is scarcely a matter onwhich there could be denial.Not knowing that the record was being made, thepicker was not in a position later to deny the accuracy of it.But even if its accuracy be assumed,the record seems incomplete.Thus, althoughthe documents in evidence show the survey as beginning on June 6 and proceedingthrough June 17, and there are records for the other pickers through the latter date,inHoxie'scase the record runs only through June 14.Although Schockmel'stestimony is also that the survey ran through June 17, there is no explanation for theabsence of data on Hoxie for the last 3 days.For the foregoing reasons, the evidenceas to the number of errors, both by Hoxie and the other pickers, embodied in thetypewritten record,is not necessarily conclusive.But even if the accuracy and completeness of the records in evidence be assumed,their significance,as has been seen, is diminished by reason of Hoxie's higher rateof production.This is not to say or suggest that the burden is on the Respondent todisprove that it discriminatorily discharged Hoxie. It is under no such obligation.Nor is it obliged to be reasonable in its conduct,so long as it is not motivated by illegalconsiderations.Itmay be as capricious as it chooses.But in determining motiva-tion, as the statute commands that we do, we cannot-indeed must not-avoid takinginto account the plausibility of the explanations in the light of the evidence.Significant,I think, is the fact that, whatever the delinquencies of the pickers, noneof their errors could result in incorrect orders unless the checkers were also at fault.For it was the checker's responsibility to check the skid load against the order afterthe picking,and thus eliminate errors.As to errors innumberof items picked(and according to the record in evidence almost half of Hoxie's asserted errors fallinto this category)-as distinguished from errors in thekindof items picked-inaddition to the picker,the checker and the packer must also err before the order could 516DECISIONS' OF NATIONAL LABOR RELATIONS BOARDgo out incorrectly.Yet there is no indication in the' evidence of any equivalent con-cern by the Respondent for the deficiencies of the checker and the packer, at least noneon which it took any comparable action.The whole survey, in fact, seems to a'disinterested observer to be somewhat pointless when confined merely to the pickers.True, if the checker and the packer were doing their jobs satisfactorily the Re-spondent might well wish to instill a greater sense of accuracy in the pickers.Butwhere the malady supposedly being investigated (incorrect orders going to customers)could not exist without concurrent fault on the part of the checker, and perhaps thepacker, it would seem to me that surveying the errors of the pickers alone, whileadmittedly striking at the primary cause of the difficulty, ignores the breakdownin the other two-thirds of the machinery. I simply do not think it plausible thatefficient businessmethodicians, as I assume the Respondent's officials to be, wouldhave so attacked the problem if they were interested only in improving the depart-ment's performance.The argument is made that, unlike in other departments, the pickers were on the"honor" system and there was no method of policing their incentive system. Indeed,itwas this consideration, according to Schockmel, that impelled him to suggest atransfer to another department, where Hoxie's actions could be policed. I find nomerit in that argument. So far as errors in picking are concerned, if the checker isdoing his job, the errors will be discovered, and the picker required to rectify them.The picking is thus self-policing as to errors if the system is followed.Careless pick-ing would reduce the picker's earnings,not increase them.As to "sloppy housekeeping" and "milking" of stock, the only way to check suchperformance is by observation of the picker at his work.There is no probativeevidence here to indicate that Hoxie was guilty of such delinquencies. Schockmel didtestify that one picker, Hancock, complained to him that Hoxie "milked" the stock.but Hancock did not testify to that effect, nor did anyone else.Schockmel made noapparent effort to check the assertion. I do not think it likely that a responsible de-partment head would normally accept such a charge as dispositive of the fact andact upon it without more substantiation. I consider it significant that there is notestimony by Larson, the checker, either as to the accuracy of the records'of the survey,or as to Hoxie's performance.The record establishes that Hoxie is the only picker ever to be discharged forerrors.None has ever been transferred, or his transfer suggested, for such a reason.Following the election,Hoxie did not accept Hallman's suggestion that he resignand seek employment elsewhere where he would be "happy." I conclude from theevidence that the motive for the survey was to secure a pretext for removing Hoxiefrom the department.Hoxie was a union leader.The Respondent had made itsdistaste for the Union and for its leaders evident to officials like Schockmel as well asto employees.Hoxie's continued presence in Schockmel's department was no doubt asource of embarrassment to Schockmel. It may be that Schockmel's original purposewas not to discharge Hoxie, but only to get him out of the department. Schockmel'ssuggestion that Hoxie transfer may indicate that.However, it seems unlikely thatSchockmel did not discuss the whole matter with Hallman before they interviewedHoxie, and improbable that they did not agree upon a course of action. I concludethat Schockmel's suggestion of a transfer was mere window dressing, possibly made inthe expectation that Hoxie would indignantly decline, and thus be in the position ofrefusing employment.The allegation in the Respondent's amended answer to theeffect that Hoxie had refused the transfer and quit may thus represent no more thanSchockmel's and Hallman's confusion of their original hope with the subsequent fact.If that hypothesis is correct, when Hoxie agreed to consider transfer, there was nothingleft for Hallman to do but to say that he had no job for Hoxie.But there is no need for speculation.However the situation was contrived, theevidence, in my judgment, establishes that Hoxie's employment was not terminatedvoluntarily, or because of or in connection with his errors on the job, or with anyaspect of his performance in it. It is my conclusion and finding that, like Pavlue, hewas discharged because of his union leadership and union activities in the Respondent'splant.It is further found that by discharging and refusing to reinstate Hoxie for suchreasons the Respondent discriminated in his hire and tenure of employment, dis-couraged membership in the Union, and interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with itsoperations described in section I above,have a close,intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce. H. A. RIDER & SONSV. THE REMEDY517Having foundthat theRespondent has engaged in unfair labor practices,itwill berecommended that it cease and desisttherefrom,and take certain affirmative andremedial action designed to effectuate the policiesof the Act.-Itwill berecommendedthat theRespondentoffer TheodorePavlue and- LouisHoxie immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges, and-makethem wholefor any wage losses incurred as a resultof thediscrimination againstthem,in accordance with the Board's usual policies.Upon thebasis of the foregoing findings of fact, and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.InternationalChemical,Workers Union, AFL-CIO,isa labor organizationwithin the meaning of Section2 (5) of the Act.2.By interfering with,restraining,and coercing employees in the exerciseof rightsguaranteed in Section7 of the Act, the Respondenthas engaged in and is engaging inunfair labor practices within the meaning of Section8 (a) (1) of the Act.3.By discriminating in regardto thehire and tenure of employmentof TheodorePavlue and Louis Hoxie, thereby discouraging membership in a labor organization,the Respondent has engaged in and is engaging in unfair labor practiceswithin the-meaning of Section 8 (a) (3) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]H. A. Rider & Sons, PetitionerandLocal No. 912,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO.Case No. 2O-RM-212.March, 1,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Shirley N. Bingham,hearing officer.The hearing officer's rulings made at the -hearing are'free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin the meaning ofthe Act.2.The labor-organizationinvolvedclaims to represent 'certainemployees of the Employer.-3.The Employerseeks adetermination of representatives amongthe production and maintenance employees at its processing plant inWatsonville, California.The Union contends that no question con-cerningrepresentation exists because of its alleged disclaimer.For a period of 2 years, beginning in the summer of 1954, the Unionhas made a series of demands on the Employer to sign a contract rec-ognizing the Union as the representative, of the Employer's employees.On September 10, 1956, at about 10 a., m., two of the Union's repre-.sentatives called on the Employer and presented it with a contract and117 NLRB No. 76.